Bloodwokth, J.
Willie Davis, Bobbie Lee Jeffers, Carlton Jeffers, Wesley Green, and John Eobert Holmes were jointly in-dieted for burglary. Willie Davis, Bobbie Lee Jeffers, and Carlton Jeffers were tried and convicted. The chief witness against them was John Eobert Holmes, who, according to the evidence, was an accomplice. There is no evidence, independently of that of Holmes, that directly connects the three defendants who were tried with the commission of the offense. The court erred in overruling their motion for a new trial. Rice v. State, 16 Ga. App. 17 (84 S. E. 609), and citations.

Judgment reversed.


Broyles, G. J., and Luke, J., concur.